Case 2:19-cv-13657-VAR-DRG ECF No. 27, PageID.238 Filed 10/15/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Blake Manufacturing, Inc.,

      Plaintiff(s),

vs                                                 Case No: 19-13657
                                                   Honorable Victoria A. Roberts

TruLife, Inc.,

      Defendant(s),
_______________________________________/

                             ORDER OF DISMISSAL

      The parties advised the Court that they amicably resolved their

differences. The terms of the settlement were placed on the record on

October 15, 2020. Accordingly,

      This case is DISMISSED. The Court retains jurisdiction for purposes of

enforcing the settlement.

      ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

Dated: 10/15/2020
